               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY



JOHN PARISE, et al.,                HONORABLE JEROME B. SIMANDLE

               Plaintiffs,
                                          Civil Action No.
     v.                                   17-6936 (JBS-JS)

ALEX E. SUAREZ, et al.,
                                         MEMORANDUM OPINION
               Defendants.



SIMANDLE, District Judge:

     This matter comes before the Court on the motion for

default judgment [Docket Item 12] on behalf of Plaintiffs’ John

Parise (“J. Parise”), Michael Parise (“M. Parise”), and Cooper

Beech Financial Group, LLC’s (“Cooper Beech” and, collectively,

“Plaintiffs”). Default having been entered as to all Defendants,

Plaintiffs now seek default judgment under Fed. R. Civ. P.

55(b). Plaintiffs’ motion for default judgment will be granted

in part and dismissed without prejudice in part, and the Court

will enter a Default Judgment in favor of Plaintiffs jointly and

against Defendants Alex E. Suarez (“Suarez”), Family Office

Partners, Inc. (“FOP, Inc.”), Family Office Partners, LLC (“FOP,

LLC”), Merchantbanquiers Club, Inc., and Private Borrowers Club

II, LLC (collectively, “Defendants”), jointly and severally, in

the amount of $300,000.00. The Court finds as follows:
     1.   Factual and Procedural Background. On or around

September 15, 2016, Plaintiffs executed a Directorship and RIA

Management Engagement Agreement with Defendant Suarez, as

Chairman of Family Office Partners, LLC (“the September 15, 2016

Agreement”). [See generally Ex. E to Docket Item 17.] Under the

terms of the September 15, 2016 Agreement, Plaintiffs were to

pay Defendant Suarez $150,000.00 in exchange for equity

positions in several entities, including The Merchant Bankers

Club II, LLC and Private MerchantBankers II, LLC. [Id.]

     2.   Plaintiffs filed the Complaint [Docket Item 1] on

September 11, 2017, alleging, inter alia, that J. Parise and M.

Parise agreed to enter into the September 15, 2016 Agreement and

subsequently wire three payments totaling $150,000.00 to

Defendants FOP, LLC and FOP, Inc., at Defendant Suarez’s

direction, as a result of and in reliance on material

misrepresentations made to them by Defendant Suarez (Count One),

and that Defendant Suarez breached the September 15, 2016

Agreement by failing to perform (Count Two). Plaintiffs seek

compensatory damages under against Defendants in the amount of

$150,000.00, as well as double damages and attorneys’ fees.1 [Id.

at ¶¶ 15-19.] [Id. at ¶ 33, 40.]


1 In the Complaint, Plaintiffs also requested $6,500.00 for
commissions allegedly owed to them pursuant to the September 15,
2016 Agreement. [Docket Item 1 at ¶ 33.] During the proof
hearing held on October 23, 2018, Plaintiffs conceded that these
                                   2
     3.   All Defendants were served personally or by registered

agents on various dates: Alex E. Suarez, Family Office Partners,

Inc., Family Office Partners, LLC, and The Merchant Bankers Club

II, LLC on September 26, 2017 [Docket Item 4]; Defendant Private

Borrowers Club II, LLC on September 18, 2017 [Docket Item 5];

and Defendant Merchantbanquiers Club, Inc. on October 3, 2017.

[Docket Item 6.] No party timely answered or otherwise responded

to the Complaint, and Plaintiffs’ Request to Enter Default

[Docket Item 7] was initially granted by the Clerk of court as

to all Defendants on November 21, 2017; however, the Honorable

Joel Schneider granted Defendant Suarez’s request for a brief

extension of time to respond to the pleadings on November 22,

2017 [Docket Item 9], extending the deadline as to him

personally until December 22, 2017. [Id.]

     4.   An attorney, Christian J. Jensen, Esq., filed a letter

with Judge Schneider on November 21, 2017 requesting an

extension for all defendant corporate entities, which was

granted, extending the deadline as to the corporate Defendants

to December 22, 2017. [Id.] Attorney Jensen was not heard from



payments are subject to an arbitration clause contained within
separate agreements executed by and between Plaintiff J. Parise
and Defendant Family Office Partners, Inc. on May 1, 2017, and
by and between Plaintiff M. Parise and Defendant Family Office
Partners, Inc. on May 1, 2017 (“the May 1, 2017 Advisory
Representative Agreements”). Accordingly, the Court dismisses
these claims for damages without prejudice to pursuing these
claims in arbitration in Georgia.
                                3
again and has not entered an appearance.2 When no response was

forthcoming, Plaintiffs’ request for entry of default against

all Defendants was entered on December 28, 2017. [Docket Item

10.]

       5.   Plaintiffs’ counsel filed the present motion for

default judgment as to all Defendants on May 25, 2018 [Docket

Item 12], sending copies of same to Mr. Suarez and to each

defendant corporate entity. [Docket Item 12-16.] Defendant

Suarez was aware of that motion and opposed it. [Docket Items 13

& 15.] By way of the August 8, 2018 Memorandum Opinion and Order

[Docket Item 16], the Court denied Defendant Suarez’s letter-

applications to set aside default and scheduled a proof hearing

on Plaintiffs’ default judgment motion for October 23, 2018. The

Court also ordered Plaintiffs to file a supplemental submission

addressing jurisdiction and venue [id. at ¶ 13], which

Plaintiffs timely filed. [Docket Item 17.] The Court further

ordered “that any motion by Defendant Alex E. Suarez or any

other Defendant for relief from default pursuant to Rule 55(c),

Fed. R. Civ. P., shall be filed with the Clerk of Court and

served upon Plaintiffs’ counsel [by August 22, 2018].” [Docket

Item 16 at 9.]


2 Attorney, Jensen, by letter to Mr. DeSimone dated Jan. 3, 2018,
refused to accept Plaintiffs’ request for entry of default,
claiming to not represent any defendant in the action. [Docket
Item 12-2.]
                                  4
     6.   Defendant Suarez mailed a letter to the Clerk of Court

dated October 5, 2018 [Docket Item 19], wherein Defendant Suarez

acknowledged receipt of the Court’s August 8, 2018 Memorandum

Opinion and Oder and requested: (1) to make a motion that he be

dismissed in his individual capacity; and (2) that the proof

hearing be rescheduled. In a Memorandum Opinion and Order dated

October 17, 2018 [Docket Item 21], the Court deemed the first

portion of Defendant Suarez’s October 5th letter as a motion for

relief from default pursuant to Rule 55(c) and this Court’s

August 8th Order. The Court denied this motion on the merits

because Defendant Suarez had not shown good cause as to why

default against him should be vacated, and instead appeared to

be asking the Court to dismiss him from the case simply so that

he could gain leverage in settlement negotiations. [Id. at ¶¶ 6-

7.] The Court also denied Defendant Suarez’s request to adjourn

the October 23rd proof hearing because, default having been

properly entered against all Defendants, Defendant Suarez did

not have a right to appear at the proof hearing. [Id. at ¶ 8.]

     7.   The Court convened a proof hearing on October 23,

2018. [Docket Item 22.] At this hearing, J. Parise, M. Parise,

and Colleen Huff testified on behalf of Plaintiffs, as discussed

in more detail below. Neither Defendant Suarez nor anyone else

attended the hearing on behalf of Defendants. Plaintiffs

subsequently submitted a supplemental brief [Docket Item 24],

                                5
addressing several legal issues that arose during the proof

hearing. The motion for default judgment is now ripe for

disposition.

     8.   Standard for Entry of Default Judgment. Federal Rule

of Civil Procedure 55(b)(2) authorizes courts to enter a default

judgment against a properly served defendant who fails to a file

a timely responsive pleading. See Fed. R. Civ. P. 55(b)(2); see

also Chanel v. Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J.

2008) (citing Anchorage Assoc. v. Virgin Is. Bd. of Tax Rev.,

922 F.2d 168, 177 n.9 (3d Cir. 1990)). A party seeking default

judgment is not entitled to relief as a matter of right; the

Court may enter default judgment “only if the plaintiff’s

factual allegations establish the right to the requested

relief.” Ramada Worldwide Inc. v. Courtney Hotels USA, LLC, Case

No. 11-896, 2012 WL 924385, at *3 (D.N.J. Mar. 19, 2012)

(internal quotations and citation omitted). Thus, before

granting default judgment, a court must determine: (1) whether

the plaintiff produced sufficient proof of valid service and

evidence of jurisdiction, (2) whether the unchallenged facts

present a sufficient cause of action, and (3) whether the

circumstances otherwise render the entry of default judgment

“proper.” Teamsters Health & Welfare Fund of Phila. v. Dubin

Paper Co., 2012 WL 3018062, at *2 (D.N.J. July 24, 2012)

(internal citations omitted). A court must accept as true every

                                6
“well-pled” factual allegation of the complaint, but no

presumption of truth applies to the plaintiff’s legal

conclusions or factual assertions concerning damages. Comdyne I.

Inc. v. Corbin, 908 F.2d 1149 (3d Cir. 1990); 10 C. Right, A.

Miller, & M. Kane, Federal Practice and Procedure (2d ed. 1983),

§ 2688, at 444.

     9.   Subject Matter Jurisdiction. This Court has subject

matter jurisdiction pursuant to 28 U.S.C. § 1332. Although a

breach of contract would normally be a state law cause of

action, see generally Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375 (1994), this Court has previously stated that

          [t]o establish diversity jurisdiction under 28
          U.S.C. § 1332, a plaintiff must show not only
          diversity of citizenship, but also that the
          amount    in   controversy   exceeds   $75,000
          exclusive of interests and costs. 28 U.S.C.
          § 1332(a). “The rule governing dismissal for
          want of jurisdiction in cases brought in the
          federal court is that . . . the sum claimed by
          the plaintiff controls if the claim is
          apparently made in good faith. It must appear
          to a legal certainty that the claim is really
          for less than the jurisdictional amount to
          justify dismissal.” Feuerstein v. Simpson, 582
          F. App’x 93, 98 (3d Cir. 2014) (quoting St.
          Paul Mercury Indemnity v. Red Cab Co., 303
          U.S. 283, 288–89 (1938)). This test requires
          only minimal scrutiny by the Court and the
          sole inquiry is whether the plaintiff can
          recover more than $75,000. Suber v. Chrysler
          Corp., 104 F.3d 578 (3d Cir. 1997). In other
          words,   “[i]n    diversity  cases,   [courts]
          generally    accept   a  party's  good   faith
          allegation of the amount in controversy.”
          Columbia Gas Transmission Corp. v. Tarbuck, 62
          F.3d 538, 541 (3d Cir. 1995). Therefore,

                                7
           dismissal based on failure to satisfy the
           amount in controversy requirement is only
           warranted “if, from that face of the
           complaint, it is a ‘legal certainty’ that the
           plaintiff cannot recover $75,000, or if, from
           the proofs, it appears to a legal certainty
           that the plaintiff is not entitled to that
           amount.” Dolin v. Asian Am. Accessories, Inc.,
           449 F. App’x 216, 218 (3d Cir. 2011). In cases
           initiated in federal court, as opposed to
           those removed from state court, “a defendant
           challenging the sufficiency of the plaintiff’s
           amount in controversy (through a motion to
           dismiss   for    lack   of    subject    matter
           jurisdiction under Rule 12(b)(1) of the
           Federal Rules of Civil Procedure) is required
           to demonstrate, to a legal certainty, that the
           plaintiff cannot recovery an amount above the
           jurisdictional    threshold.”     Heffner    v.
           LifeStar Response of New Jersey, Inc., Civ.
           13–00194, 2013 WL 5416164, at *6 (E.D. Pa.
           Sept. 27, 2013) (citing Onyiuke v. Cheap
           Tickets, Inc., 435 Fed. App’x 137, 139 (3d
           Cir. 2011)).

7-Eleven, Inc. v. Maia Inv. Co., No. 14-8006, 2015 WL 1802512,

at *10 (D.N.J. Apr. 17, 2015).

     10.   In this case, Plaintiffs have alleged that Defendants

Suarez, FOP, Inc., FOP, LLC, The Merchant Bankers Club II, LLC,

Private Merchantbankers II, LLC, and Merchantbanquiers Club,

Inc. are residents of Georgia, that Defendant Private Borrowers

Club II, LLC is a resident of Delaware, and that Plaintiffs J.

Parise, M. Parise, and Cooper Beech are citizens of New Jersey

[Docket Item 1 at ¶¶ 1-10], thereby satisfying the complete

diversity of citizenship requirement. Additionally, Plaintiffs

are seeking a judgment against Defendants in the amount


                                 8
exceeding $150,000.00 [id. at ¶¶ 15-19], thereby satisfying the

$75,000.00 amount in controversy requirement. Plaintiffs’ claims

are made in good faith, and there has been no evidence presented

to contradict Plaintiffs’ allegations regarding the parties’

citizenship or the amount in controversy. Therefore, this Court

has diversity jurisdiction over the present matter. See 7-

Eleven, 2015 WL 1802512, at *10.

     11.   Legitimate Cause of Action – Breach of Contract. The

Court finds that Plaintiff has asserted and proved a valid cause

of action for breach of contract in Count Two. Under Georgia

law,3 “[t]he elements for a breach of contract claim . . . are

(1) breach and the (2) resultant damages (3) to the party who

has the right to complain about the contract being broken.”

Norton v. Budget Rent A Car System, 705 S.E.2d 305, 306 (Ga. Ct.

App. 2010). “A breach of contract may arise in any one of three

ways, namely: by renunciation of liability under the contract;

by failure to perform the engagement; or by doing something

which renders performance impossible.” Bd. Of Regents of the

Univ. System of Ga. v. Doe, 630 S.E.2d 85, 93 (Ga. Ct. App.

2006).




3 The September 15, 2016 Agreement states: “This Agreement shall
be enforced under the laws of the State of Georgia.” [Ex. E to
Docket Item 17 at 6.] Accordingly, Georgia law applies to this
dispute.
                                   9
     12.   Here, Plaintiffs have shown the existence of two sets

of contracts: (1) the September 16, 2016 Agreement [Ex. E to

Docket Item 18]; and (2) two separate “Advisory Representative

Agreements” executed on May 1, 2017 by and between Plaintiff J.

Parise and Defendants Suarez and FOP, Inc. and by and between

Plaintiff M. Parise and Defendants Suarez and FOP, Inc. to

facilitate “override” payments between Cooper Beech and FOP,

Inc. (hereinafter, “the May 1, 2017 Advisory Representative

Agreements”). [Exs. F & G to Docket Item 18.] At the proof

hearing, counsel for Plaintiffs clarified they seek only damages

with respect to the September 16, 2016 Agreement, which as

explained below, the Court finds is separate and distinct from

the May 1, 2017 Advisory Representative Agreements.

     13.   Plaintiffs J. Parise and M. Parise testified that they

agreed to enter into the September 16, 2016 Agreement with

Defendants Suarez and FOP, LLC for the purpose of establishing a

business that would loan money to wealthy individuals and

families; that Plaintiffs J. Parise and Beechwood paid

Defendants Suarez and FOP, LLC $150,000.00 ($20,000.00 via wire

transfer from J. Parise’s personal TD Bank account to FOP, LLC’s

Wells Fargo account on October 14, 2016, $80,000.00 via wire

transfer from J. Parise’s business account to FOP, LLC’s Wells

Fargo account on October 19, 2016, and $50,000.00 from Copper

Beech’s business checking account to FOP, Inc’s Wells Fargo

                                10
Account on February 27, 2017) pursuant to the September 16, 2016

Agreement to fund the formation of the new business; and that

Plaintiffs received nothing from Defendants in exchange.

Notably, Plaintiffs testified that Defendants failed to form two

new entities known as The Merchant Bankers Club II, LLC and

Private Merchantbankers II, LLC, and failed to transfer to

Plaintiffs an ownership interest in any newly formed entities,

including FOP, Inc.

     14.    The Court finds that Plaintiffs have sufficiently

claimed and proved resulting harm from these breaches by

Defendants, proximately causing damages in the amount of

$150,000.00. Therefore, Plaintiffs have sufficiently

demonstrated a cause of action for breach of contract to

establish Defendants’ liability for purposes of this default

judgment.

     15.    Legitimate Cause of Action – Fraud in the Inducement.

Plaintiffs also allege fraud in the inducement in Count One,

which the Court finds has adequately been proven. The tort of

fraud within the State of Georgia is defined under O.C.G.A. §

23-2-57, which states “[f]raud may not be presumed but, being in

itself subtle, slight circumstances may be sufficient to carry

conviction of its existence.” Moreover, “[w]hile fraud cannot

generally be based on instances of misrepresentations as to

future events, it may consist of such instances if, when the

                                 11
misrepresentation is made, the defendant knows that the future

event will not take place.” Hayes v. Hallmark Apartments, Inc.,

207 S.E.2d 197, 199 (Ga. 1974); see also Howard v. Hammond, 355

S.E.2d 390, 392 (Ga. Ct. App. 1995) (“A promise made without a

present intent to perform is misrepresentation of a material

fact and is sufficient to support a cause of action for

fraud.”).

     16.    In Georgia, the tort of fraud has five elements: “(1)

a false representation or omission of a material fact; (2)

scienter; (3) intention to induce the party claiming fraud to

act or refrain from acting; (4) justifiable reliance; and (5)

damages.” ReMax North Atlanta v. Clark, 537 S.E.2d 138, 141 (Ga.

Ct. App. 2000). The Court finds that all five elements have been

met here with respect to Defendant Suarez. First, Defendant

Suarez made material misrepresentations and/or omissions to

Plaintiffs, including, inter alia, that FOP, LLC was a viable

legal entity within the State of Georgia during negotiations

with Plaintiffs in 2016 when, in fact, FOP, LLC had been

dissolved as of September 13, 2010. Second, Suarez

misrepresented to Plaintiffs that he formed the entities known

as The Merchant Bankers Club II, LLC and Private Merchant

Bankers II, LLC, which were to be utilized in the business to

allow Plaintiffs to have equity positions in these companies to

share in their profits when in fact Defendant Suarez never

                                 12
formed such entities. Third, there is sufficient credible

evidence that Defendant Suarez knew these representations and/or

omissions to be false, as he, himself, formed FOP, LLC on

February 21, 2007, and he had never undertaken the formation of

the other entities. Fourth, there is also clear evidence that

Defendant Suarez made these misrepresentations and/or omissions

for the purpose of inducing Plaintiffs to invest $150,000.00

with Defendant FOP, LLC under the terms of the contract, as

Defendant Suarez used the defunct entity to perpetrate his fraud

when he instructed Plaintiffs to deposit $100,000.00 into a

Wells Fargo bank account maintained by the revoked entity, FOP,

LLC. Fifth, Plaintiffs J. Parise and M. Parise both testified

that they relied on Defendant Suarez’s misrepresentations and/or

omissions when they signed the September 16, 2016 Agreement, and

when they wired $150,000.00 to FOP, LLC and FOP, Inc. at

Defendant Suarez’s direction; but for Suarez’s misrepresentation

that FOP, LLC and FOP, Inc. were viable entities, Plaintiffs

would not have engaged in this transaction. Sixth, Plaintiffs

sustained $150,000.00 in damages as a result of Defendant

Suarez’s fraudulent conduct. Accordingly, Plaintiffs have

sufficiently demonstrated by direct and circumstantial evidence

that Defendant Suarez is liable to them for fraud.

     17.   The Court further finds that Defendant Suarez made

these fraudulent representations to Plaintiffs on behalf of

                                13
Defendant Family Office Partners, LLC and Family Office

Partners, Inc., and Defendant Suarez, as an officer and director

of these entities, is liable to Plaintiffs and cannot hide

behind a sham corporate form. Plaintiffs have demonstrated that

Defendant Suarez’s misconduct gives rise to piercing the

corporate veil since Suarez used the corporate form to

perpetrate fraud. Here, there was such a unity of interests and

ownership between Suarez and Family Office Partners, LLC and

Family Office Partners, Inc. that the separate personalities of

the corporation and owner no longer existed. Paul v. Destito,

550 S.E.2d 739, 742 (Ga. Ct. App. 2001). Therefore, to

facilitate justice, the Court must impose liability upon

Defendant Alex E. Suarez and the entities he attempts to hide

behind, Family Office, LLC and Family Office Partners, Inc.,

both of which he solely controlled.

     18.   Appropriateness of Default Judgment. The Court must

finally examine whether the entry of default judgment would be

proper, taking into consideration whether the parties subject to

default have a meritorious defense, the prejudice suffered by

the parties seeking default, and the culpability of the parties

subject to default. Emcasco Ins. Co. v. Sambrick, 834 F.2d 71,

73 (3d Cir. 1987).

     19.   The Court has sua sponte considered whether an

arbitration clause in the May 1, 2017 Advisory Representative

                                14
Agreements [Exs. F & G to Docket Item 18 at 6] requires that

this dispute be presented to a Georgia arbitrator. According to

Plaintiffs’ testimony, the September 15, 2016 Agreement was

executed to establish a business entity that would loan money to

wealthy individuals and families. Pursuant to this Agreement,

Plaintiffs wired $150,000.00, at Defendant Suarez’s direction,

to bank accounts maintained by Defendants FOP, LLC and FOP, Inc

between September 15, 2016 and February 27, 2017, and Defendant

Suarez was to create several new entities to make these loans.

Several months later, on May 1, 2017, Plaintiffs J. Parise and

M. Parise entered into separate “Advisory Representative

Agreements” with Defendants Suarez and FOP, Inc. (but not FOP,

LLC) to facilitate “override” payments between Copper Beech and

FOP, Inc. At the October 23, 2018 hearing, Plaintiffs J. Parise

and M. Parise testified that these May 1, 2017 Advisory

Representative Agreements had nothing to do with the September

15, 2016 Agreement or the $150,000.00 Plaintiffs had wired to

the bank accounts maintained by Defendants FOP, LLC and FOP,

Inc, and covered an entirely separate business arrangement

between Plaintiffs, Defendant Suarez, and FOP, Inc. The Court

credits this testimony and finds that Plaintiffs claims (with

the exception of the $6,500.00 in owed commissions) are not

subject to the arbitration clause in the May 1, 2017 Advisory

Representative Agreements.

                               15
     20.   Moreover, as Plaintiffs have no other means to recover

damages from Defendants, Plaintiffs will be prejudiced in the

absence of default judgment. See Joe Hand Promotions, Inc. v.

Waldron, 2013 WL 1007398, at *4 (D.N.J. Mar. 13, 2013) (noting

prejudice to plaintiff “because it has no alternative means of

vindicating its claim against the defaulting parties.”); Gowan

v. Cont’l Airlines, Inc., No. 10–1858, 2012 WL 2838924, at *2

(D.N.J. July 9, 2012) (inability to “vindicate rights” absent a

default judgment constitutes prejudice).

     21.   Lastly, the Court notes that, as described above,

Defendants were all served, but failed to answer Plaintiffs’

claims or even enter an appearance in this case. Defendants may

be presumed culpable for their inaction. See Lee v. A to Z

Trading LLC, No. 12-4624, 2014 WL 7339195, at *3 (D.N.J. Dec.

23, 2014) (finding the defendant’s failure to respond despite

awareness of the litigation “due to culpable conduct”);

Teamsters Health & Welfare Fund, 2012 WL 3018062, at *4

(“Defendant’s failure to answer demonstrates Defendant’s

culpability in its default”); Slover v. Live Universe, Inc., No.

08-2645, 2009 WL 606133, at *2 (D.N.J. Mar. 9, 2009) (Defendant

is presumed culpable where it has failed to answer, move, or

otherwise respond). Upon the evidence submitted, Plaintiffs have

proved Defendants are liable as alleged.



                                16
     22.   Damages. The Court turns now to the question of

damages. Where claims arising in fraud and in breach of contract

overlap, as here, Georgia law permits a plaintiff to elect a

remedy, such as by rescinding the contract and pursuing the

fraud claim. Specifically, where as in the present case, a party

alleging fraud in the inducement of the contract “has two

options: (1) affirm the contract and sue for damages from the

fraud or breach; or (2) promptly rescind the contract and sue in

tort for fraud.” Megel v. Donaldson, 645 S.E.2d 656, 661 (Ga.

Ct. App. 2007). A plaintiff claiming fraud in the inducement

“must prove both that the defendant failed to perform a promised

act and that the defendant had no intention of performing when

the promise was made.” Nash v. Roberts Ridge Funding, LLC, 699

S.E.2d 100, 116 (Ga. Ct. App. 2010).

     23.   Fraud damages have been established in the amount of

$150,000.00 against Defendants Suarez, Family Office Partners,

LLC, Family Office Partners, Inc., Merchantbanquiers Club, Inc.,

and Private Borrowers Club II, LLC, jointly and severally.

Plaintiffs’ application for double damages will be granted

because Suarez’s conduct, on behalf of himself and these shell

or non-existent entities, was egregious and calculated.

Judgement will be entered in the sum of $300,000.00.

     24.   Attorneys’ Fees. Finally, Plaintiffs seek costs and

attorneys’ fees in relation to this matter. The September 15,

                                17
2016 Agreement does not appear to provide for the recovery of

attorneys’ fees or costs in the event of litigation arising from

the agreements. Under Georgia law, however, “where the plaintiff

has specially pleaded and has made prayer therefore and where

the defendant has acted in bad faith, has been stubbornly

litigious, or has caused the plaintiff unnecessary trouble and

expense, the jury may allow them.” O.C.G.A. § 13-5-11; see also

Paul v. Destito, 550 S.E.2d 739, 749 (Ga. Ct. App. 2001).

     25.   Defendant Suarez has taken rather elaborate steps to

attempt to delay and obstruct the normal resolution of this

case, detailed fully in the Court’s Memorandum Opinion of August

8, 2018 [Docket Item 16], and incorporated herein. Rather than

answering the Complaint, at least on his own behalf, he

requested extensions of time and did nothing to comply other

than to enroll attorneys, who never actually appeared, to

request and receive even more time, never to be heard from

again. These ploys cost Plaintiffs in time and money for counsel

fees, and caused delays, as the Court had to deal with seriatim

requests. [See Docket Items 13, 15, & 19.]

     26.   The Court finds that Defendant Suarez has acted in bad

faith and will, therefore, award attorneys’ fees to Plaintiffs

in this matter. Consistent with Federal Rule of Civil Procedure

54(d)(2), Plaintiffs may apply for attorneys’ fees and costs

within fourteen (14) days of entry of the accompanying Default

                                18
Judgment and a brief outlining the legal basis for Plaintiffs’

recovery of attorneys’ fees. Any motion for attorneys’ fees must

include an affidavit of costs and fees in the format required by

Local Civil Rules 54.2(a) & (b).

     27.   Conclusion. For the reasons stated above, the Court

will grant Plaintiffs’ motion for default judgment in part and

dismiss it without prejudice in part. The Court will enter

default judgment accordingly in favor of Plaintiffs John Parise,

Michael Parise, and Cooper Beech Financial Group, LLC’s,

jointly, and against Defendants Alex E. Suarez, Family Office

Partners, Inc., Family Office Partners, LLC, Merchantbanquiers

Club, Inc., and Private Borrowers Club II, LLC, jointly and

severally, in the sum of $300,000.00 plus reasonable attorneys’

fees (to be determined). An accompanying Order for Default

Judgment will be entered.



December 19, 2018                    s/ Jerome B. Simandle
Date                                 JEROME B. SIMANDLE
                                     U.S. District Judge




                                19
